DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, paragraph [0001], the status of 16/291,756 should be updated i.e. --now U.S. Patent Number 10,683,753--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,683,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,683,753. 
 For example, the boom comprising:  a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an 
Also, for example, the drill and bolting device comprising:  a tool, a boom including  a first portion, a second portion, a shaft support, an actuator, and a fluid passage, a rotary actuator and fluid distributor, and an elongated guide member are similarly recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995) and Sampson (US 3,439,925).
As to claims 8 and 9, Swoboda discloses a device (pipe gripper head 52 (tool); figure 2; column 4 lines 26-29, 38-42) comprising: a boom including, a first portion 
As to claim 10, Swoboda further discloses wherein the actuator includes an elongated guide member secured to the first portion (valve 396 includes cylinder 242 which includes cylinder rod 240 (elongated guide member) which is mounted to housing 70; figure 12; column 8 lines 67-68; column 9 lines 1-3, 41-44; column 12 lines 30-33) and oriented substantially parallel to the longitudinal axis (cylinder rod 240 is substantially parallel to the longitudinal axis; as shown in figure 11), the guide member engaging the second portion to guide the second portion for movement relative to the first portion (cylinder rod 240 is connected at 244 to section 38 to move section 38 in and out of housing 70; figure 11; column 8 lines 25-28; column 9 lines 1-3).

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995).
As per claim 14, Swoboda discloses a boom for supporting a tool (pipe gripper head 52 (tool) is mounted to boom 36; figure 2; column 4 lines 26-29, 38-42), the boom comprising: a first portion including a first end and a second end (housing 70 has a left and right end; as shown in figure 2), a longitudinal axis extending between the first end and the second end (housing 70 has a longitudinal axis that extends between the left and right end; as shown in figure 2); a second portion including a proximal end and a distal end (boom section 38 has a proximal end and a distal end; as shown in figure 9), the proximal end supported for translational movement relative to the first portion in a direction parallel to the longitudinal axis (proximal end is supported for translational 
As to claim 17, Swoboda inherently discloses the at least one substantially planar wall which would provide a torque reaction surface i.e. the inner wall of 70 would be 
As per claim 18, Swoboda in view of Jamison discloses the boom of claim 1, and Swoboda further discloses wherein the actuator includes an elongated guide member secured to the first portion (valve 396 includes cylinder 242 which includes cylinder rod 240 (elongated guide member) which is mounted to housing 70; figure 12; column 8 lines 67-68; column 9 lines 1-3, 41-44; column 12 lines 30-33) and oriented substantially parallel to the longitudinal axis (cylinder rod 240 is substantially parallel to the longitudinal axis; as shown in figure 11), the guide member engaging the second portion to guide the second portion for movement relative to the first portion (cylinder rod 240 is connected at 244 to section 38 to move section 38 in and out of housing 70; figure 11; column 8 lines 25-28; column 9 lines 1-3).
Claims  15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda, Jr, et al (US 3,840,128) in view of Jamison (US 3,849,995) as applied to claim 1 above, and further in view of Sampson (US 3,439,925) and Niederriter et al  (US 8,950,822).
As to claims 15 and 19, Swoboda in view of Jamison discloses the boom of claim 14, and Swoboda discloses further comprising a chain including a plurality of interconnected links (chain 218 has links; column 7 lines 42-44), a fluid conduit for conveying fluid between an outlet of an actuator and flow distributor and the tool (swivel assembly 102 controls the extension and retraction of the boom and has cables 104 and 106 that distribute flow and coupling 150 (fluid conduit) enables connection of the hydraulic lines; figures 3, 4; column 5 lines 35-40; column 6 lines 31-33) and that the .
Allowable Subject Matter
Upon overcoming the double patenting rejections claims 1-7 would be allowed.
Claims 11-13, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record fails to show or suggest the boom for supporting a drilling and bolting tool comprising a shaft support including at least one bearing engaging an inner surface of the first portion and supporting the second portion for movement relative to the first portion.
Although Swoboda discloses wherein the second portion further includes an elongated shaft and a shaft support (boom section 38 includes cylinder 248 and spacer 251 (shaft support); figure 11; column 9 lines 3-7), Swoboda does not teach or fairly suggest the shaft support including at least one bearing engaging an inner surface of the first portion and supporting the shaft relative to the first portion (although Swoboda discloses a roller 262 engaging the inner surface of housing 70, the roller is not included in the shaft support; figure 11; column 9 lines 12-16).
As to claim 11, the prior art of record fail to show or suggest wherein the actuator includes a threaded shaft oriented substantially parallel to the longitudinal axis, the actuator further including a coupler threadably engaging the threaded shaft and coupled to the second portion, rotation of one of the threaded shaft and the coupler causing the 
Although Swoboda discloses the actuator (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33), Swoboda does not teach or fairly suggest that the actuator has a threaded shaft, coupler, or that the valve is connected to the second portion.
As to claim 12, the prior art of record fail to show or suggest wherein the second portion includes an elongated shaft and a shaft support, the shaft support including at least one bearing engaging an inner surface of the first portion and supporting the elongated shaft relative to the first portion.
Although Swoboda discloses wherein the second portion further includes an elongated shaft and a shaft support (boom section 38 includes cylinder 248 and spacer 251 (shaft support); figure 11; column 9 lines 3-7), Swoboda does not teach or fairly suggest the shaft support including at least one bearing engaging an inner surface of the first portion and supporting the shaft relative to the first portion (although Swoboda discloses a roller 262 engaging the inner surface of housing 70, the roller is not included in the shaft support; figure 11; column 9 lines 12-16).
As to claim 13, the prior art of record fail to show or suggest a rotary flow distributor positioned within the first portion and in fluid communication with a fluid source, and wherein the plurality of conduits extend between the rotary flow distributor and the distal end of the second portion, the plurality of conduits extending through the 
As to claim 16, the prior art of record fail to show or suggest wherein the actuator includes a threaded shaft oriented substantially parallel to the longitudinal axis and a coupler threadably engaging the threaded shaft and coupled to the second portion, rotation of one of the threaded shaft and the coupler causing the coupler to move along the threaded shaft, thereby moving the second portion in a direction parallel to the longitudinal axis.
Although Swoboda discloses the actuator (valve 396 is used to extend or retract boom 36 by causing pressurized fluid to be applied to cylinder 242 which causes section 38 to fully extend in housing 70 parallel to the longitudinal axis; figures 2, 9; column 12 lines 30-33), Swoboda does not teach or fairly suggest that the actuator has a threaded shaft, coupler, or that the valve is connected to the second portion.
As to claim 20, the prior art of record fail to show or suggest a support bracket supporting the first end of the first portion for pivoting movement, a first rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a first pivot axis; a second rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a second pivot axis oriented perpendicular to the first pivot axis; a third rotary flow distributor permitting transfer of fluid while the first portion is pivoted about a third pivot axis oriented perpendicular to the first pivot axis and the second pivot axis.
Although Swoboda discloses comprising a support bracket supporting the first end of the first portion for pivoting movement (side braces 98, 100 have pivot pin 118 that allow housing 70 to pivot; figure 2; column 5 lines 49-51), permitting transfer of fluid .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL